DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 and 13-14 are objected to because of the following informalities:  Claim 4, Line 2; Claim 5, Line 2; Claim 13, Line 2; and Claim 14, Line 2 recite the limitation “capacitance on the order of 1 to 10 MegaJoules each”.  The unit for capacitance is the Farad; Joules is the unit for energy.
Claim 4, Line 2; Claim 5, Line 2; Claim 13, Line 2; and Claim 14, Line 2 should recite: energy on the order of 1 to 10 MegaJoules each.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more banks” in Lines 3 and 8-9.
Claim 1 recites the limitation “switching, upon depletion of the charging bank, from a first bank to a second bank” in Lines 10-11.
It is unclear whether the claim requires at least one bank or requires at least two banks. The metes and bounds of the claim cannot be ascertained. 
Claims 2-11 are also rejected under 112(b) as they inherit the deficiencies of Claim 1 as identified above.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “an HV bank switching circuit” in Line 12.  
Claim 12 recites the limitation “HV energy components arranged into one or more switchable banks” in Lines 2-3.
It is unclear if the limitation from Claim 12, Line 12 refers to the switchable banks as recited in Claim 12, Lines 2-3 or if its referring to a different HV bank.
	Furthermore, Claim 12 recites the limitation “a switching circuit coupled to the discharged energy storage components and the generator” in Lines 6-7. Claim 12 recites the limitation “the switching circuit discharges from the HV section to the SV section” in Lines 10-11.
	It is unclear if the HV bank switching circuit recited in Claim 12, Line 12 is the same switching circuit as recited in Claim 12, Lines 6-7 and 10-11 or a different switching circuit.
For the purpose of examination Claim 12, Line 12 is interpreted as reciting: the switching circuit.
Claims 13-19 are also rejected under 112(b) as they inherit the deficiencies of Claim 12 as identified above.

Claim 20 recites the limitation “one or more banks” in Lines 2-3, 6 and 9.
Claim 20 recites the limitation “switching, upon depletion of the charging bank, from a depleted bank to a second bank” in Lines 8-9.
It is unclear whether the claim requires at least one bank or requires at least two banks. The metes and bounds of the claim cannot be ascertained. 

Claim 18 recites the limitation "the one or more banks" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, from which Claim 18 depends, recites the limitation “one or more switchable banks” in Line 3.
For purpose of examination Claim 18, Line 3 is interpreted as reciting: the one or more switchable banks.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the charging of the SV bank is triggered in response to one-voltage steps over a range of 115V to 120V of the SV bank” in Lines 3-4.  
It is unclear what the one-voltage steps limitation encompasses. Furthermore, it is unclear if the charging is triggered when the voltage of the SV bank is in a range of 115V to 120V.
The metes and bounds of the claim cannot be ascertained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-13, 15-17 and 19-20 of U.S. Patent No. 11,205,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of energy storage components, found in claim 1, and energy storage devices, found in Claim 20, of the present application are obvious over the limitations of capacitors claimed on Patent 11,205,916.
The limitation of a generator found in Claim 20 of the present application is obvious over the limitation of a power supply claimed on Patent 11,205,916.


11,205,916
17,555,433
11. A system comprising: high voltage (HV) bank section using capacitors arranged into two banks A and B;

 a transmission section coupling the HV bank to a capacitor-based service voltage (SV) bank section and a load through a multifilar inductor; 





a charging circuit charging the SV bank from a more fully charged bank of bank A or B until the charging bank is depleted;



 a switching circuit switching, upon depletion of the charging bank, from the depleted bank to the other bank of bank A or B to charge the SV bank through pulse power, the charging circuit then charging the depleted bank by a power supply as the other bank of bank A and B charges the SV bank; 

and a supervisory control circuit disposed between the HV bank and SV bank and controlling the switching circuit to repeat the switching and charging process between the two banks for a defined deployment period.
1. An apparatus comprising: a high voltage (HV) section having a first plurality of energy storage components arranged into one or more banks; 
a service voltage (SV) section coupled to the HV section and having a second plurality of energy storage components; a load consuming energy from the SV section; an inductive component coupling the HV section to the SV section and the load; 


a charging circuit charging the SV section from a more fully charged bank of the one or more banks of the HV section as a charging bank until the charging bank is depleted; 

and a switching circuit switching, upon depletion of the charging bank, from a first bank to a second bank to charge the SV section, the charging circuit then charging the depleted charging bank by a power supply as the second bank charges the SV section.  


2. The apparatus of claim 1 further comprising a supervisory control circuit disposed between the HV section and SV section and controlling the switching circuit to repeat the switching and charging process between the first bank and second bank for a defined deployment period.
12. The system of claim 11 wherein the capacitors of at least one of each bank of the HV bank and the SV bank comprise supercapacitors having a capacitance on the order of 1 to 10 MegaJoules each.
4. The apparatus of claim 3 wherein the one or more capacitors of the HV section comprise supercapacitors having a capacitance on the order of 1 to 10 MegaJoules each.

5. The apparatus of claim 3 wherein the one or more capacitors of the SV section comprise supercapacitors having a capacitance on the order of 1 to 10 MegaJoules each.
13. The system of claim 11 wherein the multifilar inductor comprises a bifilar toroidal inductor having two windings of copper wire wrapped around a ferrite toroidal shaped core.
7. The apparatus of claim 6 wherein the multifilar inductor comprises one of a bifilar or trifilar toroidal inductor having a plurality of windings of copper wire wrapped around a ferrite toroidal shaped core.
19. The system of claim 18 further comprising a pulse generator synchronizing and triggering charging of the SV bank based on defined threshold voltages for the depletion and charge levels of the HV banks A and B, and SV bank, and wherein the charging of the SV bank is triggered in response to one-voltage steps over a range of 115V to 120V of the SV bank.
8. The apparatus of claim 2 further comprising a pulse generator synchronizing and triggering charging of the SV section based on defined threshold voltages for the depletion and charge levels of the one or more banks of the HV section.
15. The system of claim 13 wherein the switching circuit switches connections between the windings, and wherein one winding is shorted through a snubber circuit in a defined connection configuration.
16. The system of claim 15 wherein the switching circuit switches assignments between the windings to be between either a service voltage bank charging period, or a period between power pulses of the pulse power.
9. The apparatus of claim 8 wherein the switching circuit switches connections between at least two of the plurality of windings of the inductor, and further wherein the switching circuit switches assignments between the windings to be between either a service voltage section charging period, or a period between power pulses of pulse power from the pulse generator.
17. The system of claim 11 wherein the power supply comprises a generator set (genset) including a generator and internal combustion engine powered by one of: diesel, petrol, propane or natural gas.
10. The apparatus of claim 2 wherein the power supply comprises a generator set (genset) including a generator and internal combustion engine powered by one of: diesel, petrol, propane or natural gas.
20. The system of claim 19 further comprising a load comprising at least part of an electric vehicle charging station.
11. The apparatus of 2 further comprising a load comprising a circuit included in at least part of an electric vehicle charging station or an elevator backup system.
1. A method comprising: providing a high voltage (HV) bank section using capacitors arranged into two banks A and B; coupling the HV bank to a capacitor-based service voltage (SV) bank section and a load through a multifilar inductor and switching circuit controlled by a supervisory controller; charging the SV bank from a more fully charged bank of bank A or B until the charging bank is depleted; switching, upon depletion of the charging bank, from the depleted bank to the other bank of bank A or B to charge the SV bank; charging the depleted bank by a power supply as the other bank of bank A and B charges the SV bank; and repeating the switching and charging process between the two banks for a defined deployment period.
20. A method comprising: providing a high voltage (HV) section using energy storage devices arranged into one or more banks; coupling the HV bank to a service voltage (SV) section and load through an inductive device and a switching circuit controlled by a supervisory controller; charging the SV bank from a more fully charged bank of the one or more banks until the charging bank is depleted; switching, upon depletion of the charging bank, from the depleted bank to a second bank of the one or more banks to charge the SV bank; charging the depleted bank by a generator as the second bank charges the SV bank; and repeating the switching and charging process between the two banks for a defined deployment period.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (WO2018066444) and Perreault et al. (2009/0278520).
Claim 12: Tago teaches an apparatus (Fig.2) comprising: a high voltage (HV) section (10) using one or more HV energy storage components (C10-C13) arranged into one or more switchable banks (11-12) for alternate charging and discharging (Par.12); a generator (power source) coupled to the switchable banks (11-12) to charge discharged energy storage components (C10-C13) of the HV section (10) (Par.30); a switching circuit (S111-S117 and S121-S127) coupled to the discharged energy storage components (C10-C13) and the generator (power source) (Fig.2); an inductor (L10) coupled between the HV section (10) and a service voltage (SV) section (20) to transmit energy to a load (RL) through the inductor (L10) (Par.29-30), wherein the SV section (20) comprises one or more energy storage components (C20) configured so that the switching circuit (S111-S117 and S121-S127) discharges from the HV section (10) to the SV section (20) through a charged bank (11-12) of the HV section (10) (Par.12); and a supervisory control circuit (17) in communication with the switching circuit (S111-S117 and S121-S127) and an SV switching circuit (S16-S17 and S126-S127; These switches connect and disconnect the SV section from the HV section.) (Par.29) (Fig.1). 
Tago does not explicitly teach the supervisory control circuit controlling measurement and energy-level monitoring. 
Perrault teaches an apparatus (Fig.2); comprising a supervisory control circuit (16) in communication with a switching circuit (18, 20, 22, 28, 32, 34) of an HV section (12) and an SV section (14) switching circuit (Fig.2) and controlling measurement and energy-level monitoring (Par.46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Perrault in the system of Tago to have had effectively controlled operation of the switches (Par.15).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (WO2018066444) and Perreault et al. (2009/0278520) as applied to claim 12 above, and further in view of Horseman et al. (2017/0157415).
Claims 13-14: Tago and Perrault teach the limitations of claim 12 as disclosed above. Tago teaches the HV section (10) comprises capacitors as the respective energy storage components (C10-C13) (Par.31) (Fig.1); wherein the SV section (20) comprises capacitors as the respective energy storage components (C20) (Par.29)
Tago does not explicitly teach the capacitors comprises supercapacitors having energy on the order of 1 to 10 Mega Joules.  
Horseman teaches a capacitor comprising a supercapacitor having energy on the order of 2-4 Megajoules (Par.67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Horseman in the system of Tago to have had a compact size, reliable and high capacitance capacitor (Par.67).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (WO2018066444) and Perreault et al. (2009/0278520) as applied to claim 12 above, and further in view of Kim et al. (2005/0077837).
Claim 15: Tago and Perrault teach the limitations of claim 12 as disclosed above. Tago does not explicitly teach wherein the inductor comprises a multifilar inductor having two or more windings of copper wire wrapped around a ferrite toroidal shaped core. 
Kim teaches an inductor comprises a multifilar inductor having two or more windings of copper wire wrapped around a ferrite toroidal shaped core (Par.89). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kim in the system of Tago to have had achieved high power efficiency (Par.89).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tago et al. (WO2018066444) and Perreault et al. (2009/0278520) as applied to claim 12 above, and further in view of Jiang et al. (2015/0236580).
Claim 16: Tago and Perrault teach the limitations of claim 12 as disclosed above. Tago does not explicitly teach wherein the supervisory control circuit includes a pulse generator to synchronize the control of the switching circuit between the HV section and the SV section.  
Jiang teaches a supervisory control circuit includes a pulse generator to synchronize the control of a switching circuit (Par.32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Jiang in the system of Tago to have had ensured a short time delay between switching control signals and improved response performance (Par.9).

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art fails to teach alone or in combination:
“wherein the HV section comprises two banks denoted bank A and bank B, and wherein the switching circuit comprises four switches (S1, S2, S3, and S4) and wherein S1 couples the inductor to the HV bank, S2 and S3 switch between two sections for each respective bank A and B, and S4 switches between bank A or B of the HV bank for the alternate charging and discharging”, as recited in Claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eguchi et al. (2007/0070655) discloses a DC power source includes a generator (Par.45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859          

/EDWARD TSO/Primary Examiner, Art Unit 2859